Citation Nr: 0727473	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a timely notice of disagreement was received with 
respect to a January 1995 Regional Office decision regarding 
the recoupment of the veteran's special separation benefit.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In September 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDING OF FACT

1.  In a January 6, 1995, letter, the veteran was informed 
that VA would recoup the separation pay the veteran received 
from the service department before VA compensation would be 
paid.

2.  The veteran did not file a notice of disagreement with 
respect to the decision to recoup the special separation 
benefit until April 2005.


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with respect to the January 1995 decision regarding 
recoupment of the special separation benefit.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  An appeal to the Board consists of a timely 
filed notice of disagreement in writing and, a timely filed 
substantive appeal received in response to a statement of the 
case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2006).  The 
claimant has one year from the date of notification of the 
rating decision to file a notice of disagreement to initiate 
the appeal process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. § 20.302(a) (2006).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002); see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

In the instant case, the RO granted service connection for 
two disabilities in a December 1994 rating decision.  In a 
January 1995 letter, it informed the veteran that VA would 
recoup the special separation benefit that he had received 
from the service department before VA would pay him 
compensation.  The reverse side of the letter advised the 
veteran of what he should do if he did not agree with the 
decision, to include information regarding his appellate 
rights.

In April 2005, the RO received a notice of disagreement 
pertaining to the decision regarding recoupment of the 
special separation benefit.  At the abovementioned Travel 
Board hearing, the veteran did not dispute that he received 
the January 6, 1995.  Although he apparently did not notice 
the part of the letter informing him of his appellate rights 
until 2005, the fact of the matter is that he was properly 
notified of the RO's determination and of his appellate 
rights in that letter.  Therefore, his April 2005 notice of 
disagreement is untimely.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that a timely notice of 
disagreement with the January 1995 RO decision regarding the 
recoupment of the veteran's special separation benefit was 
not filed, the appeal is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


